Citation Nr: 1731687	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  10-48 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the right knee (right knee disability).

2.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the left knee (left knee disability).

3.  Entitlement to a disability rating in excess of 10 percent prior to May 5, 2010; in excess of 20 percent from May 5, 2010, to August 11, 2016; and in excess of 50 percent from August 12, 2016, for bilateral pes planus.

4.  Entitlement to a disability rating in excess of 10 percent for chronic plantar fasciitis with degenerative arthritis of the bilateral feet (plantar fasciitis).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1991, and from September 2004 to March 2006.  He also served in the National Guard.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which continued a 10 percent disability rating for a right knee disability, a 10 percent rating for a left knee disability, a 10 percent disability rating for bilateral pes planus, and a 10 percent disability rating for bilateral plantar fasciitis.

In a December 2014 rating decision, the RO increased the disability rating of the Veteran's bilateral pes planus to 20 percent, effective May 5, 2010.

In July 2016, the Board remanded the issues for further evidentiary development.  This development was accomplished and in a February 2017 rating decision, the disability rating for service-connected bilateral pes planus was increased to 50 percent, effective August 12, 2016.

The matter has since been returned to the Board.  


FINDINGS OF FACT

1.  During the entirety of the appeal period, the weight of the evidence demonstrates that the Veteran's right knee disability has been manifested by pain, flexion ranging from 114 to 60 degrees with pain beginning from 88 to 90 degrees, and extension ranging from 0 to 2 degrees.

2.  During the entirety of the appeal period, the weight of the evidence demonstrates that the Veteran's left knee disability has been manifested by pain, flexion ranging from 118 to 55 degrees with pain ranging from 68 to 90 degrees, and extension ranging from 0 to 2 degrees.

3.  Prior to May 5, 2010, the Veteran's pes planus was manifested by bilateral tenderness at the insertion of the bilateral plantar fascia, edema, limitation of motion, crepitus, stiffness, and pain in the metatarsal head and plantar heel area.

4.  From May 5, 2010, to August 11, 2016, the Veteran's pes planus was manifested by bilateral limitation of motion, stiffness, crepitus, accentuated pain on use and manipulation of the feet, swelling on use, characteristic calluses, and decreased longitudinal arch height on weight-bearing.

5.  As of August 12, 2016, the Veteran's pes planus has manifested by constant severe bilateral plantar pain, extreme tenderness of the plantar surfaces of the feet, bilateral accentuated pain on use and manipulation of the feet, and decreased longitudinal arch height on weight-bearing, which were not improved by orthopedic shoes or appliances.

6.  During the entirety of the appeal period, the Veteran's plantar fasciitis did not result in any additional disability or symptoms from those already considered in evaluating the Veteran's other service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a right knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5299-5260 (2016).

2.  The criteria for a disability rating in excess of 10 percent for a left knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5299-5260 (2016).

3.  Prior to May 5, 2010, the criteria for a disability rating in excess of 10 percent for bilateral pes planus were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5276 (2016).

4.  From May 5, 2010, to August 11, 2016, the criteria for a disability rating of 30 percent, but no higher, for bilateral pes planus were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5276 (2016).

5.  As of August 12, 2016, the criteria for a disability rating in excess of 50 percent for bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5276 (2016).

6.  The criteria for a disability rating in excess of 10 percent for bilateral plantar fasciitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5099-5020 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Claims for Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2016).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination - assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14 (2016).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Knee Disabilities

In this case, the Veteran's chondromalacia of the right and left knees is each evaluated at 10 percent under 38 C.F.R. § 4.71a, DC 5299-5260.  Under 38 C.F.R. § 4.27 (2016), unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  As such, the Veteran's bilateral knee disabilities have been rated under DC 5260 based on limitation of flexion of the leg.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2016).

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 15 degrees is rated 30 percent; flexion of the leg limited to 30 degrees is rated 20 percent; flexion of the leg limited to 45 degrees is rated 10 percent; and flexion of the leg limited to 60 degrees is rated as noncompensable.

Under DC 5261 for limitation of extension of the knee, a 50 percent rating is warranted where extension is limited to 45 degrees, a 40 percent rating is warranted where extension is limited to 30 degrees, a 30 percent rating is warranted where extension is limited to 20 degrees, a 20 percent rating is warranted where extension is limited to 15 degrees, a 10 percent rating is warranted where extension is limited to 10 degrees, and a noncompensable rating is warranted where extension is limited to 5 degrees.

Separate ratings under DC 5260 and DC 5261 may be assigned for limitation of flexion and limitation of extension of the same knee joint.  See VAOPGCPREC 
9-2004 (September 17, 2004).

DC 5257 addresses recurrent subluxation or lateral instability of the knee.  Under that code, a 30 percent rating is warranted where subluxation or lateral instability is severe.  A 20 percent rating is warranted where subluxation or lateral instability is moderate.  A 10 percent rating is warranted where subluxation or lateral instability is slight.

Separate disability ratings are possible for limitation of knee motion and instability of a knee under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  When x-ray findings of arthritis are present and a veteran's knee disability is rated under DC 5257, the veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98 (August 14, 1998); see also Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).
	
DC 5258 rates on the basis of dislocation of the semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  A 20 percent rating is the only rating available under that code.

Turning now to the medical evidence, a November 2007 private treatment record reflects a history of bilateral anterior knee pain that had noticeably increased in the past year.  The Veteran reported that he had previously tried bracing, nonsteroidal anti-inflammatory drugs, and therapy with no significant improvement.  An examination revealed no obvious effusion, some tenderness on patella ballottement, moderate patellofemoral crepitus on range of motion, full range of motion, no maltracking of the patella, and no ligamentous laxity with a negative McMurray test.  X-rays showed some lateral tilting in the skyline views.  The diagnosis was patellofemoral syndrome of both knees with bilateral chondromalacia patella.

VA treatment records from February 2008 to July 2008 reflect complaints of bilateral pain in the knees, crepitus, and assessments of chronic bilateral arthralgia in the knees.

A July 2008 VA examination report reflects complaints of increased pain, a grinding sensation, and feelings of instability in the knees.  The Veteran wore bilateral hinged braces to help with perceived instability when standing or walking.  The examiner noted no deformity, giving way, weakness, episodes of dislocation or subluxation, locking episodes, effusion, flare-ups, or inflammation.  He found bilateral instability, pain, and stiffness.  Examination revealed a normal gait, and no evidence of abnormal weight-bearing.  Regarding range of motion, the right knee had active flexion to 110 degrees with pain beginning at 90 degrees, and extension to 0 degrees with pain beginning ranging from 90 to 110 degrees; and passive flexion to 114 degrees with pain beginning at 88 degrees, and extension to 0 degrees with pain ranging from 114 to 90 degrees.  The left knee active flexion was to 116 degrees with pain at 68 degrees, and extension to 0 degrees with pain beginning ranging from 116 to 92 degrees; and passive flexion to 118 degrees with pain beginning at 90 degrees, and extension to 0 degrees with pain beginning ranging from 118 to 98 degrees.  The examiner found no additional loss of motion with repetitive use, and noted marked guarding on all range of motion attempts.  The Veteran had bilateral knee tenderness and painful movement with no loss of bone or part of a bone, inflammatory arthritis, crepitation, clicks or snaps, instability, or patellar or meniscus abnormality.

An October 2008 private treatment record reflects no joint deformities, crepitus, tenderness, or instability.  The Veteran had good range of motion throughout with normal and symmetrical muscle strength, normal and symmetrical knee reflexes, and a negative straight leg raise bilaterally.

A November 2009 VA treatment record reflects reports of continued problems with the Veteran's bilateral knees, crepitus in the knees, good range of motion, and no significant joint instability.  The assessment was chronic bilateral knee arthralgia.

Private treatment records from August to September 2011 reflect that the Veteran had a right knee chondroplasty, patellar chondroplasty, trochlea chondroplasty, medial femoral, and loose body removal.  Subsequently, he complained of increased pain in the past two to three weeks with noticeable swelling; noted some problems with pain and swelling off and on since 2005; and started having more grinding, catching, and locking in the knee over the past few weeks.  An examination revealed that the right knee had moderate effusion and moderate patellofemoral crepitus with some medial joint line tenderness and pain with the spring/grind test and McMurray maneuver, and that the left knee had moderate crepitus but no noticeable swelling.  X-rays demonstrated some periarticular osteophytes involving the femoral condyle and some patellofemoral spurring as well.  The diagnosis was chondromalacia with early osteoarthritis of both knees, synovitis of the right knee, and probable degenerative medial meniscal tear.  A physical therapy session reflects complaints of decreased range of motion status post surgery with flexion to 61 degrees and extension to 1 degree, and pain increased with standing for extended periods of time and was relieved with rest.  By the end of August 2011, the Veteran had no real significant swelling, no drainage from his portals, and full motion with a little tenderness on patella ballottement, which was expected.  By the end of September 2011, the Veteran continued to make good progress with a slight amount of swelling, no tenderness to palpation or range of motion, and no significant patellofemoral crepitus on active or passive motion.

VA treatment records from November to December 2011 reflect an assessment of chronic right knee pain, a consultation for bilateral knee braces after recent knee surgery, and a diagnosis of knee degenerative joint disease (DJD).

A private treatment record from February 2012 reflects bilateral knee pain that increased with cold weather and sit-to-stand, and was relieved with rest and extension.  The right knee had flexion to 100 degrees, and the left knee had flexion to 118 degrees.  Bilateral knee extension was to 2 degrees.  Pain was noted with range of motion.  In June 2012, the Veteran was assessed with knee pain and osteoarthritis.  In December 2012, he had no noticeable swelling or tenderness in either knee, mild crepitus, full range of motion, no ligamentous laxity, and a negative McMurray's test.  X-rays showed moderate tricompartmental degenerative changes with some medial joint space narrowing and periarticular osteophytes, as well as some mild subcondylar sclerosis.

An August 2013 VA examination report reflects a diagnosis of bilateral chondromalacia patellae.  The Veteran reported constant daily bilateral knee pain that worsened with prolonged standing and walking and improved with rest, avoidance of activities, and tramadol.  He denied incapacitating flare-ups in the past year, and flare-ups impacting the function of the knee.  Range of motion consisted of right knee flexion to 60 degrees with painful motion beginning at 0 degrees, and extension to 0 degrees with no limitation of extension due to pain; and left knee flexion to 55 degrees with painful motion beginning at 0 degrees.  The examiner failed to document limitation in left knee extension, if any, but noted that there was no limitation of extension due to pain.  There was no additional limitation of motion following repetitive-use testing, but the examiner noted less movement than normal, weakened movement, excess fatigability, pain on movement, and swelling after repetitive use.  The examiner also found tenderness or pain to palpation, normal bilateral knee strength, normal joint stability tests, no history of recurrent patellar subluxation or dislocation, no meniscal condition, and no residual symptoms due to knee procedures.  He noted scars, which were not painful and/or unstable or of a total area greater than 39 square (sq.) centimeters (6 sq. inches).  X-rays did not document arthritis or patellar subluxation.

A private treatment record from January 2014 reflects no real change in symptoms.  An examination revealed no swelling of either knee, moderate crepitus on range of motion, full range of motion, no ligamentous laxity, and a negative McMurray's test.  X-rays show moderate degenerative changes with some decreased joint space, particularly in the medial compartment, and some mild periarticular osteophytes.

An August 2016 VA examination report reflects a diagnosis of degenerative arthritis of the bilateral knees.  The Veteran reported current symptoms of daily moderately severe bilateral knee pain that was precipitated by stepping up or down or with prolonged walking, as well as feelings of giving way with near falls, although he denied any actual falls.  He reported flare-ups, which became worse with uneven surfaces and prolonged walking and standing.  The right knee had flexion to 110 degrees, and extension to 0 degrees.  The left knee had flexion to 110 degrees, and extension to 0 degrees.  Pain was noted on examination with flexion and extension, but did not result in or cause functional loss.  There was no evidence of pain with weight-bearing, no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, no objective evidence of crepitus, and no additional functional loss or range of motion after three repetitions.  Pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated use over a period of time or with flare-ups.  The examiner also found no reduction in muscle strength, muscle atrophy, ankylosis, history of recurrent subluxation, history of lateral instability, history of recurrent effusion, joint instability, a meniscus condition, or scars.  X-rays document arthritis bilaterally.  The examiner noted that the Veteran's current bilateral knee arthritis was a progression of his service-connected knee conditions.

During the entirety of the appeal period, there is no indication of any such limitation of motion that would warrant disability ratings in excess of 10 percent for the Veteran's bilateral knee disabilities.  Specifically, flexion limited to 30 degrees or extension limited to 15 degrees has not been met or approximated, even considering limitations due to pain, for either knee disability.  The Board notes that the August 2013 VA examination report reflects flexion with pain beginning at 0 degrees bilaterally.  The July 2008 VA examination report also reflects extension with pain ranging from 114 to 90 degrees for the right and from 118 to 92 degrees for the left.  However, these measurements of limitation of motion based on pain are not consistent with the remaining evidence, both prior and subsequent to these examinations.  As such, the Board finds that these specific measurements are extreme anomalies and not probative.  Furthermore, the most recent VA examination from August 2016, which was ordered in order to address the inadequacies of the August 2013 VA examination report, found that pain did not cause limitation in flexion or extension bilaterally.

The remaining evidence demonstrates bilateral extension ranging from 0 to 2 degrees, which warrants a noncompensable rating.  Additionally, right knee flexion ranged from 114 to 60 degrees, with pain beginning from 88 to 90 degrees which warrants a noncompensable rating.  Left knee flexion ranged from 118 to 55 degrees, with pain beginning from 68 to 90 degrees, which also warrants a noncompensable rating.  However, the RO in August 2007 assigned 10 percent initial ratings for the bilateral knee disabilities based on painful motion, which entitles the Veteran to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2016).  Therefore, based on the preponderance of the evidence, the Board finds that the current 10 percent ratings adequately contemplate any functional impairment that the Veteran may experience in his bilateral knees.

Furthermore, the Board finds that the Veteran did not exhibit slight recurrent subluxation or lateral instability under DC 5257.  The Board observes that the terms "unstable" and "instability" are general and can have many meanings depending on context, including instability in the normal plane of motion of the joint (weakness, giving way).  Ratings based on limitation of motion, including weakness, incoordination, fatigue, etc., reasonably contemplate this type of instability.  "Lateral" instability is a specific type of instability that is demonstrated by clinical testing, such as varus and valgus stress, Lachman, Drawer, and McMurray, and which under VA law is not contemplated in a rating based on limited motion.  Although the Veteran complained of general instability and "giving way," as well as pain and tenderness with the McMurray maneuver, there is no objective evidence of any instability based on clinical testing found.  As such, the Board finds that the Veteran did not exhibit any recurrent subluxation or lateral instability, which would warrant a separate rating.  See 38 C.F.R. § 4.71a, DC 5257.

As to other alternative or additional ratings, the Board considered whether higher or separate ratings are warranted for the bilateral knee disabilities for any period of time on the basis of dislocation or removal of the semilunar cartilage under DCs 5258 and 5259, respectively.  While an August 2011 private treatment record noted probable degenerative medial meniscal tear, the remaining evidence both prior and subsequent to that treatment date (specifically the July 2008, August 2013, and August 2016 VA examination reports) reflects no finding of any meniscus abnormality.  As such, there is no objective finding of any kind of meniscus condition which would warrant ratings under DC 5258 or 5259 in this case.

The Board considered the applicability of other DCs pertaining to knee disabilities, but finds that there are none which would provide higher ratings for which the appropriate symptomatology is shown.  In other words, there is no evidence of record of ankylosis of either knee (DC 5256), impairment of the tibia and fibula (DC 5262), or genu recurvatum (DC 5263).

The Board also considered the effect of pain and weakness in evaluating the Veteran's bilateral knee disabilities.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  However, any such additional limitation of motion following repetitive-use testing has been considered in evaluating the Veteran's range of motion above.

The Board notes that in his July 2017 appellate brief, the Veteran appears to contend that he warrants separating ratings under DC 5260 for limitation of flexion and under DC 5261 for limitation of extension.  However, as explained above, the Veteran's limitation of motion for flexion and extension only warrant noncompensable ratings bilaterally.  However, the RO awarded 10 percent ratings based on painful motion bilaterally.  See 38 C.F.R. § 4.59.  Additionally, in December 2010, the Veteran also contended that separate compensable ratings should be assigned for instability and arthritis causing limitation of motion.  As explained above, the evidence does not reflect any objective evidence of recurrent subluxation or lateral instability.  Additionally, criteria under DC 5003 for degenerative arthritis are based on limitation of motion for the specific joint(s) involved, and the ratings provided are to be applied in the absence of limitation of motion and cannot be combined with ratings based on limitation of motion.  See 38 C.F.R. § 4.71a, DC 5003, Note (1) (2016).

In summary, the Board finds that the weight of the evidence is against disability ratings in excess of 10 percent for the Veteran's bilateral knee disabilities for the entirety of the appeal period.  The preponderance of the evidence is against a higher level of compensation for this period, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 53-56.  

Pes Planus and Plantar Fasciitis

The RO assigned a 10 percent rating for the Veteran's bilateral pes planus prior to May 5, 2010; a 20 percent disability rating from May 5, 2010, to August 11, 2016; and a 50 percent disability rating from August 12, 2016, under 38 C.F.R. § 4.71a, DC 5276.  A separate 10 percent rating under DC 5099-5020 was awarded for chronic plantar fasciitis with degenerative arthritis of the bilateral feet and bilateral heel pain.

Under DC 5276, a noncompensable rating is warranted for mild flatfoot, with symptoms relieved by built-up shoe or arch supports.  Moderate acquired flat foot, with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, and pain on manipulation and use of the feet, either bilateral or unilateral, is rated 10 percent disabling.  Ratings of 20 percent (unilateral) and 30 percent (bilateral) are warranted for severe acquired flatfoot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  Ratings of 30 percent (unilateral) and 50 percent (bilateral) are warranted for pronounced acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendon Achilles on manipulation which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.

Descriptive words such as "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 4.2, 4.6.

Private treatment records from October 2007 reflect that the Veteran had been treated for foot complaints since early 2006, at which time the Veteran was found to have profound pes planus with tenderness at the insertion of the bilateral plantar fascia as well as tightness of the heel cords bilaterally, and edema in both feet with varicosities and tortuosity in the lower right leg.  Significant degenerative changes were noted throughout the pedal joints with resultant limitation of motion, crepitus, and stiffness in both feet, which were confirmed radiologically.  Since the initial visit, he exhausted all conservative management for pes planus, plantar fasciitis, Achilles tendinitis, and DJD in both feet, which all failed to provide any significant long-term relief.  As such, he was found to have progressive foot deformity with intrinsically abnormal biomechanics.

VA treatment records from December 2007, March 2008, and July 2008 reflect complaints of bilateral foot pain and pain in the metatarsal head area of both the feet and plantar heel area without relief from custom orthotics.  An examination revealed no calluses or significant orthopedic deformities.  The assessment was flatfoot, plantar fasciitis/heel spur syndrome, and metatarsalgia.

A July 2008 VA examination report reflects complaints of bilateral foot pain that was slowly becoming worse with morning stiffness and pain that slowly subsided but also worsened as he ambulated during the day.  The Veteran reported pain while standing, walking, and at rest along the plantar surface; no swelling, heat, redness, fatigability, or weakness; stiffness while standing and walking along the plantar surface; lack of endurance while standing or walking along the plantar surface; no flare-ups; and the inability to stand more than a few minutes or walk more than a few yards.  An examination revealed no objective evidence of painful motion, swelling, instability, weakness, or abnormal weight-bearing; tenderness to palpation in the arch; no skin or vascular foot abnormality, malunion or nonunion of the tarsal or metatarsal bones; normal Achilles alignment with weight-bearing and nonweight-bearing; no forefoot or midfoot alignment; mild pronation in the left foot and no pronation in the right foot; an arch present on nonweight-bearing, but none present on weight-bearing; no pain on manipulation; weight-bearing over the great toe; and no muscle atrophy or other foot deformity.  X-rays revealed mild hallux valgus on the right with probably slight hallux valgus on the left and mild enthesopathic change at the posterior calcaneus on the right, and an assessment of bilateral pes planus.  The examiner noted the mild nature of the Veteran's pes planus with a past history of plantar fasciitis which was not currently active.

Private treatment records from July 2008 to September 2008 reflect guarded and uncomfortable ambulation; pain to palpation of the plantar-medial heel extending into the bilateral arch, and pain to palpation of the plantar-medial heel extending distally along the plantar aspect of the foot; mild edema to the bilateral lower extremities; and DJD with limited range of motion, stiffness, crepitus, and pain in both feet.  The first metatarsophalangeal joint showed painful, palpable dorsal mass.  The assessment was plantar fasciitis, arthralgia (pain), edema, abnormality of gait, and DJD with hallux valgus.  September 2008 x-rays revealed degenerative changes involving the first metatarsal phalangeal joint (hallux valgus) and other degenerative changes in the foot and calcification of the calcaneus and navicular (bone spurs).

Private treatment records from May 5, 2010, to July 25, 2013, reflect guarded, uncomfortable, and painful ambulation; pain to palpation of the plantar-medial heel extending into the arch bilaterally; mild edema in the bilateral lower extremities; abnormal or absent touch, pin, vibration, and proprioception sensations; heel pain; and moderate pain.  The assessments were arthralgia (pain), abnormality of gait, pes planus, plantar fasciitis, metatarsalgia, and heel pain due to degenerative disease.  In a December 2010 letter, Dr. T.B. noted the Veteran's DJD limiting his range of motion, stiffness, crepitus, and pain in both feet.  She stated that he ambulated with functional orthoses and prescription shoes to accommodate for his symptoms, which did not reduce his symptoms or progressive pain.  A January 2011 Dynamic Gait and Pressure Analysis Report reflects that the Veteran exhibited general signs of instability throughout the foot due to delayed locking of the midtarsal joint and over-pronation.  In July 2013, the Veteran complained of general pain on the bottom of his feet, which he had had on and off for the past seven or eight years.  An examination revealed positive pronation in stance position; normal gait; mild pain on palpation of the medial aspect of the plantar fascial insertion on both feet; no swelling, redness, or pain with compression of the plantar fascia; and some pain on palpation of both feet at the submetatarsal two and three head area.  X-rays revealed decreasing calcaneal inclination angle, no acute fractures, and minute posterior calcaneal bone spurring to the right heel.  The assessments included metatarsalgia, pes planus pain, and bilateral plantar fasciitis.

An August 2013 VA examination report reflects a diagnosis of bilateral pes planus and reported residuals of pes planus and use of arch support.  The examiner found bilateral accentuated pain on use of the feet, accentuated pain on manipulation of the feet, swelling on use, characteristic calluses, symptoms not relieved by arch supports, no extreme tenderness of plantar surfaces, and decreased longitudinal arch height on weight-bearing.  There was no objective evidence of marked deformity of the foot, marked pronation of the foot, weight-bearing line falling over or medial to the great toe, other lower extremity deformity besides pes planus causing alteration of the weight-bearing line, "inward" bowing of the Achilles tendon, or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  X-rays revealed bilateral arthritis.

An August 12, 2016, VA examination report reflects diagnoses of bilateral pes planus, plantar fasciitis, and degenerative arthritis.  The Veteran reported constant severe bilateral plantar pain, especially with rainy weather; treatment with over-the-counter Tylenol and orthotics; and flare-ups impacting the function of the foot, specifically prolonged walking and standing.  The examiner found bilateral accentuated pain on use of the feet; accentuated pain on manipulation of the feet; no indication of swelling on use; no characteristic callouses; extreme tenderness of the plantar surfaces of the feet, that was not improved by orthopedic shoes or appliances; decreased longitudinal arch height of both feet on weight-bearing; no objective evidence of marked deformity of the feet; no marked pronation; the weight-bearing line that did not fall over or medial to the great toe; no other lower extremity deformity besides pes planus causing alteration of the weight-bearing line; no inward bowing of the Achilles tendon; no marked inward displacement and severe spasm of the Achilles tendon on manipulation; no symptoms due to a hallux valgus condition; no weak foot; pain with weight-bearing and nonweight-bearing; and interference with standing.  There was no indication that the Veteran had Morton's neuroma, metatarsalgia, hammer toe, hallux rigidus, acquired pes cavus, or malunion or nonunion of tarsal or metatarsal bones.  The examiner noted that pain, weakness, fatigability, and incoordination did not significantly limit functional ability during flare-ups or when the foot was used repeatedly over a period of time; and that there was no other functional loss during flare-ups or after repeated use over a period of time.  X-rays revealed arthritis bilaterally.  The examiner also noted that the Veteran was a full-time postal service clerk.

In order to prevent any potential prejudice to the Veteran, the Board considered whether the Veteran's pes planus may be better rated under 38 C.F.R. § 4.71a, DC 5284 (2016), which addresses non-specific foot injuries.  When determining whether DC 5284 is "more appropriate" than DC 5276, the Court of Appeals for Veteran's Claims has noted that a more specific statute should be "given precedence over a more general one."  See Zimick v. West, 11 Vet. App. 45, 51 (1998); see also Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this case, the disability being considered is specific to bilateral pes planus, and DC 5276 is deemed by the Board to be the most appropriate code.

Based on a careful review of all of the evidence, the Board finds that disability ratings for the Veteran's pes planus in excess of 10 percent prior to May 5, 2010, and in excess of 50 percent as of August 12, 2016, are not warranted.  However, the Board finds that an increase in disability rating to 30 percent, but no higher, from May 5, 2010, to August 11, 2016, is warranted for his bilateral pes planus.

Prior to May 5, 2010, the Board finds that the Veteran's pes planus was manifested by tenderness at the insertion of the bilateral plantar fascia, edema in both feet, limitation of motion, crepitus, stiffness, pain in the metatarsal head area of both feet and plantar heel area, normal Achilles alignment, mild pronation in the left foot and no pronation in the right foot, no pain on manipulation, and guarded and uncomfortable ambulation.  The Board acknowledges that private treatment records reflect a foot deformity, but there is no indication that such deformity was marked.  Additionally, while there was some swelling, there is no objective evidence of marked deformity, accentuated pain on manipulation and use, characteristic callosities, or other indications of severe pes planus.  In fact, the July 2008 VA examiner described the Veteran as having mild pes planus with a past history of plantar fasciitis which was not currently active.  As such, the Board finds that the severity of the pes planus more closely approximates a 10 percent rating prior to May 5, 2010.

From May 5, 2010, to August 11, 2016, the RO awarded a 20 percent disability rating.  However, the Board finds that a 30 percent rating, but no higher, is warranted based on bilateral, as opposed to unilateral, severe pes planus.  The Veteran's pes planus was manifested by guarded, uncomfortable, and painful ambulation; mild edema; abnormal or absent touch, pin, vibration, and proprioception sensations; limitation of motion; stiffness; crepitus; general instability due to delayed locking of the midtarsal joint and over-pronation; bilateral accentuated pain on use and manipulation of the feet; bilateral swelling on use; bilateral characteristic calluses; and bilateral decreased longitudinal arch height on weight-bearing.  Symptoms were not relieved by arch supports.  A higher rating of 50 percent is not warranted because there was no indication of extreme tenderness of the plantar surfaces of the feet.  In fact, the pain was described as mild, and the August 2013 VA examiner specifically found no extreme tenderness of the plantar surfaces.  Additionally, while over-pronation is reflected in the January 2011 private examination report, there is no indication that it was marked.  Moreover, there is no evidence of marked inward displacement and severe spasm of the Achilles tendon on manipulation, or any other symptoms indicating pronounced pes planus.  As such, the Board finds that the severity of the Veteran's bilateral pes planus more closely approximates a 30 percent rating, but no higher, from May 5, 2010, to August 11, 2016.

As of August 12, 2016, the Veteran's pes planus manifested by constant severe bilateral plantar pain, extreme tenderness of the plantar surfaces of the feet, bilateral accentuated pain on use and manipulation of the feet, and decreased longitudinal arch height on weight-bearing.  The Veteran's symptoms were not improved by orthopedic shoes or appliances.  The Board notes that, because the Veteran has already been assigned the highest rating possible under DC 5276 for this period of time, an increased rating cannot be assigned under this code section as a matter of law.  Sabonis v. Brown, 6 Vet. App. 6 (1994).  There is also no higher rating under any other diagnostic code possible for foot disabilities.

The Board considered the potential application of other diagnostic codes governing foot disabilities.  The Board notes that July 2008 treatment records reflect mild hallux valgus on the right with "probably slight hallux valgus on the left."  However, the August 2016 VA examination report reflects no symptoms due to a hallux valgus condition.  Moreover, a compensable rating under DC 5280 for unilateral hallux valgus is warranted if it is of such severity that it is equivalent to amputation of a great toe or if it required operation with a resection of the metatarsal head.  Even if the Veteran has hallux valgus on either foot, there is no evidence that it reaches such a level of severity to warrant a compensable rating.  See 38 C.F.R. § 4.71a, DC 5280 (2016).

The Board also notes that assessments of metatarsalgia are reflected in the treatment records.  However, the single rating under DC 5279 for metatarsalgia is only for 10 percent.  As such, a higher rating for any period of time would not result from the application of this diagnostic code.  See 38 C.F.R. § 4.71a, DC 5279 (2016).

The Board also finds that there is no evidence of bilateral weak foot (DC 5277), pes cavus (DC 5278), hallux rigidus (5281), hammer toes (DC 5282), or malunion or nonunion of the tarsal or metatarsal bones (DC 5283).

Regarding the separate 10 percent rating under DC 5099-5020 for chronic plantar fasciitis with degenerative arthritis of the bilateral feet and bilateral heel pain, the Board notes that the RO rated this disability analogous to synovitis under DC 5020.  Under 38 C.F.R. § 4.27, unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  As such, the Veteran's bilateral plantar fasciitis has been rated under DC 5020 for synovitis.

DC 5020 is rated on limitation of the affected parts as degenerative arthritis under DC 5003.  However, DC 5003, Note (2) states that the 20 percent and 10 percent ratings based on x-rays findings cannot be utilized in rating conditions listed under DCs 5013 to 5024, which includes DC 5020 for synovitis.  The Board finds that any symptoms manifested by the Veteran's plantar fasciitis are already considered in the staged ratings above for pes planus.  In fact, the rating criteria under DC 5276 for pes planus include "extreme tenderness of plantar surfaces of the feet."  Furthermore, any bilateral heel pain has been addressed by the service-connected bilateral heel spurs, which are not currently on appeal.

The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  As such, the Board finds that a disability rating in excess of 10 percent for the Veteran's service-connected plantar fasciitis is not warranted as the symptoms in question are already contemplated under the rating criteria for other service-connected disabilities.

Accordingly, in view of these factors, the Board finds that the Veteran's service-connected pes planus does not warrant disability ratings higher than 10 percent prior to May 5, 2010; and higher than 50 percent as of August 12, 2016.  However, a rating of 30 percent, but no higher, is warranted from May 5, 2010, to August 11, 2016.  Additionally, the Veteran's service-connected plantar fasciitis does not warrant a disability rating higher than 10 percent for the entirety of the appeal period.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the-doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

In his July 2015 statement, the Veteran contends that higher ratings for his knee and foot disabilities are warranted as they caused increased absenteeism and a change of duties at work.  However, the rating schedule contemplates disabilities under the ordinary conditions of life, including employment, and the degrees of disability are considered adequate to compensate for considerable loss of working time proportionate to the severity of the several grades of disability 38 C.F.R. § § 4.1, 4.10.  Thus, the Veteran's ratings are considered adequate to account for these complaints.  



ORDER

Entitlement to a disability rating in excess of 10 percent for chondromalacia of a right knee disability is denied.

Entitlement to a disability rating in excess of 10 percent for chondromalacia of a left knee disability is denied

Entitlement to a disability rating in excess of 10 percent prior to May 5, 2010, for bilateral pes planus is denied.

Entitlement to a disability rating of 30 percent, but no higher, from May 5, 2010, to August 11, 2016, for bilateral pes planus is granted.

Entitlement to a disability rating in excess of 50 percent from August 12, 2016, for bilateral pes planus is denied.

Entitlement to a disability rating in excess of 10 percent for chronic plantar fasciitis with degenerative arthritis of the bilateral feet is denied.




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


